Citation Nr: 0020764	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-018 99A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative 
changes of the right knee with narrowing of the joint space, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the left knee with narrowing of the joint space, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from April 1970 to February 
1974.

These matters arise from a March 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied an evaluation in excess of 
10 percent for the veteran's service-connected bilateral knee 
disabilities, as well as denied service connection for 
bilateral medial meniscus injuries.  The veteran filed an 
appeal with the Board of Veterans' Appeals (Board).  

In May 1998, the Board issued a decision granting separate 10 
percent evaluations for each of the veteran's service-
connected knee disabilities, but denying, as not well 
grounded, the claim for service connection for the veteran's 
bilateral medial meniscus injuries.  The veteran appealed 
these determinations to the United States Court of Appeals 
for Veterans Claims (formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).

In November 1999, the Court issued a memorandum decision 
affirming the Board's denial of service connection for 
bilateral medial meniscus injuries; vacating that portion of 
the Board's decision that denied an evaluation in excess of 
10 percent each for the veteran's right and left knee 
disabilities; and remanding those matters for further 
appellate consideration.  The case has now been returned to 
the Board for compliance with the directives of the 
memorandum decision.  


REMAND

In its November 1999 memorandum decision, the Court 
determined that the VA examinations of recent years had 
failed to address the extent to which weakness, fatigability, 
incoordination, or pain affected the veteran's limitation of 
motion in his knees.  The Court also found that the Board's 
decision did not adequately address those factors for 
consideration in its decision.  

In this regard, the Board notes that when evaluating 
musculoskeletal disabilities the VA may, in addition to 
applying scheduler criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

As the medical evidence currently of record does not reflect 
findings sufficient to permit adequate consideration of the 
factors noted above, the Board finds that the veteran should 
undergo further orthopedic evaluation to assess the full 
nature and extent of his service-connected right and left 
disabilities.  Hence, a remand for this purpose is warranted.

In rendering clinical findings pertaining to each knee, the 
examiner should attempt to distinguish, to the extent 
possible, symptoms attributable to the veteran's service-
connected right and left knee degenerative changes with 
narrowing of the joint space from those attributable to the 
veteran's medial meniscus injury of each knee.  However, if 
the examiner is unable to apportion the symptoms and extent 
of impairment due to service-connected and nonservice-
connected disability, the benefit-of-the-doubt doctrine may 
require that all such impairment be attributed to service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

The Board also notes that, in April 1999, the veteran 
informed the Board that he had recently been awarded 
disability benefits from the Social Security Administration 
(SSA).  The Court has ruled on the importance of the VA 
obtaining pertinent SSA records when adjudicating claims for 
VA benefits.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The 
evidence also indicates that the veteran has received 
treatment at the "Mayberry Clinic" and at the VA Medical 
Center (VAMC) in Allen Park, Michigan.  See report of 
November 1993 orthopedic examination.  Thus, the veteran's 
SSA records, along with all outstanding VA and private 
medical records, should be obtained and associated with his 
VA claims file prior to having the veteran undergo 
examination.

Under these circumstances, further development of the claims 
on appeal is required.  Accordingly, the case is hereby 
REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file a copy of the SSA 
decision awarding the veteran disability 
benefits, as well as legible copies of 
all medical evidence used in awarding 
these benefits.  

2.  The RO should obtain and associate 
with the claims file copies of all 
outstanding medical records from the 
Allen Park VAMC; from the "Mayberry 
Clinic"; and from any other source or 
facility identified by the veteran.  If 
any requested records are not available, 
or the examiner 

3.  After all available records received 
pursuant to the development requested in 
paragraphs 1 and 2 are associated with 
the claims file, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the full nature and extent of 
the veteran's service-connected 
degenerative changes of each knee with 
narrowing of the joint spaces.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND must be 
made available to, and be reviewed by, 
the examiner.  All necessary tests, 
studies (to include range of motion 
studies, with normal ranges provided for 
comparison purposes), and consultations 
should be accomplished (and the reports 
made available to, and considered by, the 
orthopedic examiner prior to completion 
of his/her report).  All clinical 
findings should be set forth in detail.  
To the extent possible, the examiner 
should distinguish symptoms attributable 
to the service-connected disability of 
each knee from those attributable to any 
nonservice-connected disability affecting 
the knee (to include medial meniscus 
injury); if he/she is unable to do so, 
he/she should clearly so state.

The examiner should specifically indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with each knee.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups, and with 
repeated use of the knee.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The examiner should provide an assessment 
of the extent of impairment in each knee 
that is attributable to the veteran's 
service-connected arthritis  

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, all examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

4.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is not undertaken, or is 
incomplete, including if the requested 
examination report does not include 
opinion on all matters requested, 
appropriate corrective action is to be 
implemented.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the claim for increased 
evaluations for the veteran's service-
connected knee disorders.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and in light of all pertinent 
legal authority, specifically to include 
that cited to above.  In accordance with 
the instructions noted above, in 
adjudicating each claim, the RO should 
consider the extent of functional loss 
due to pain, weakness and other relevant 
factors of 38 C.F.R. §§ 4.40 and 4.45, to 
include during flare-ups and with 
repeated use of the knee; and whether it 
is possible to separate the symptoms and 
extent of impairment of service-connected 
and nonservice-connected disability.  The 
RO should provide adequate reasons and 
bases for its decisions, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to comply with a decision of 
the Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




